I115th CONGRESS1st SessionH. R. 368IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2017Mr. Crawford (for himself, Mr. Aderholt, Mr. Harper, Mr. Westerman, Mr. Hill, Ms. Sewell of Alabama, Mr. Palazzo, and Mr. Womack) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide the force and effect of law for certain regulations relating to the taking of double-crested cormorants to reduce depredation at aquaculture facilities and protect public resources. 
1.Short titleThis Act may be cited as the Safeguard Aquaculture Farmers Act. 2.Regulations relating to the taking of double-crested cormorants (a)Force and effect (1)In generalSubject to subsection (b), section 21.47 of title 50, Code of Federal Regulations (as in effect on the date of enactment of this Act) shall have the force and effect of law.
(2)Public noticeThe Secretary of the Interior (referred to in this section as the Secretary), acting through the Director of the United States Fish and Wildlife Service (referred to in this section as the Director), shall notify the public of the authority provided by paragraph (1) in a manner determined appropriate by the Secretary. (b)SunsetThe authority provided by subsection (a)(1) shall terminate on the date that is the earlier of—
(1)the effective date of a regulation promulgated by the Director after the date of enactment of this Act to control depredation of double-crested cormorant populations; or (2)1 year after the date of enactment of this Act.
(c)Rule of constructionNothing in this section limits the authority of the Director to promulgate regulations relating to the taking of double-crested cormorants under any other law. 